                   Case 1-17-01005-ess                             Doc 245-16                  Filed 07/13/20                   Entered 07/13/20 14:41:38




3/13/2019                                                       https://www.sec.gov/Archives/edgar/data/1262279/0001047   46903033202/a2119903zs-1 a.him


  S-1/A 1 a2119903zs-lahtm FORM S-1/A

  Use these links to rapidly review the document
  INDEXTO CONSOLIDATED FINANCIAL STATEMENTS
  TABLE OF CONTENTS 2

                                                          As filed with the Securities and Exchange Commission on October 14, 2003

                                                                                                                                                                   Registration No. 333- l 08531




                                                                         UNITED STATES
                                                             SECURITIES AND EXCHANGE COMMISSION
                                                                                    WASHINGTON, D.C. 20549

                                                                                     AMENDMENT NO. 2 TO
                                                                                            FORMS-I
                                                                                 REGISTRATION          STATEMENT
                                                                                                UNDER
                                                                                 THE SECURITIES ACT OF 1933



                                                               THE FIRST MARBLEHEAD CORPORATION
                                                                       (Exact Name of Registrant as Specified in Its Charter)

                            Delaware                                                           6199                                                            XX-XXXXXXX
                     (State oflncorporation)                         (Primary Standard Industrial Classification Code Number)                   (I R.S . Employer Identification Number)

                                                                                         30 Little Harbor
                                                                                     Marblehead, MA 01945
                                                                                          (781) 639-2000
                                                                      (Address, Including Zip Code, and Telephone Number,
                                                                 Including Area Code , of Registrant's Principal Executive Offices)


                                                                                        Donald R Peck
                                                                Executive Vice President, Chief Financial Officer and Treasurer
                                                                              The First Marblehead Corporation
                                                                                       30 Little Harbor
                                                                                    Marblehead, MA 01945
                                                                                         (781) 639-2000

https:/twww.sec.gov/Archives/edgar/data/1262279/0001047   46903033202/a2119903zs-1 a.him                                                                                                     1/133
                 Case 1-17-01005-ess                          Doc 245-16                  Filed 07/13/20                  Entered 07/13/20 14:41:38




 3/13/2019                                                      https ://www.sec.gov/Archives/edgar/data/1262279/000104746903033202/a2119903zs-1a.htm

         Given the complex administrative, legal , risk-assessment and financing requirements ofp1ivate student loan programs , we believe that many financial institutions and educational
   institutions will seek to outsource activities relating to these programs, in order to take advantage of the types of specialized knowledge and well-developed infonnation processing
   capabilities that we provide .

   Our Competitive Strengths

       We believe the comprehensive nature and flexibility of our se1vices, our well-developed relationships within the student Joan industry and our specialized knowledge and
   experience , provide us with significant competitive advantages:

                   Wide range of private education loao services. Since 1991, we have developed an expertise in facilitating all phases of the private student Joan lifecycle , enabling our
                   clients to outsource the implementation of their private Joan programs so that they can focus on their core businesses .

                   Exclusive focus oo private student Joans. We offer a means for our lender clients to participate in the growing private segment of the student Joan market without
                   competing with their federal student loan bnsiness .

                  Consultative sales process and flexible loan programs. While our competitors typically offer conunoditized "one-size-fits-all" private Joan programs, we offer loan
                  programs to meet the specific needs of our clients ,

                  Strong pricing and risk management capabilities based on proprietary data. We believe that our proprietary database with more than 17 years of private student Joan
                  performance data provides significant competitive advantages in pricing student loans, analyzing risk trends and structuring secwitizations.

                  Scalable processing and support platform. We have designed our processing and support systems to accommodate new clients , loan products and incremental Joan
                  volume.

                                                                                                  3



                  Experienced capital markets group. The six senior members of our capital markets group have a combined expe1ience of over 90 years in the asset-backed secnrities
                  industry. We have structured and completed 19 secnritization transactions since our formation in 1991, including the first securitization comprised exclnsively of private
                  student loans and the first publicly registered secwitization of private student loans .

        In June 200 I, we significantly enhanced our risk management and loan processing capabilities through a relationship with The Education Resources Institute, Inc ., or TERI, the
  nation's oldest and largest guarantor of private student loans We acquired TERI's Joan processing operations, including its historical database, but not its investment assets or guarantee
  liabilities , In purchasing the histo1ical database , we gained exclusive possession ofinfonnation tlrat had been gatl1ered by TERI from 1985 to 2001 on private Joan origination and
  pelfonnance as well as the exclusive right to receive updates to this information . Additionally , 161 members ofTERI's staff became our employees . In connection with the transaction,
  we also entered into a series of agreements with respect to loan processing services , database updates and the secwitization of TERI-guaranteed loans , TERI offers guarantee products
  for student Joan programs in exchange for a fee based on the Joan type and risk profile of the borrower. Because TERI is a not-for-profit corporation , defaults on TERI-guaranteed
  student loans have been held to be non-dischargeable in bankruptcy proceedings . Since its inception in 1985, TERI has guaranteed approximately $5 4 billion of private education loans
  for students at more than 6,000 schools nationally and internationally.

  Risk Factors

       An investment in our connnon stock involves risks. For a discussion of factors you should consider before deciding to invest in our common stock, we refer you to "Risk Factors ."

  Recent Developments

https://www.sec .gov/Archives/edgar/data/1262279/0001047 46903033202/a2119903zs-1 a.him                                                                                                   6/133
